 

Exhibit 10.2b

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

ADDENDUM THREE

TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT

 

This ADDENDUM THREE TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT (this “Addendum
Three”) is dated effective as of June 7, 2016, and is entered into between GK
Financing, LLC, a California limited liability company (“GKF”), and OSF
Healthcare System, an Illinois not for profit corporation, owner and operator of
St. Francis Medical Center (“Medical Center”), with reference to the following
recitals:

 

Recitals:

 

WHEREAS, on February 18, 2000, GKF and Medical Center executed a Lease Agreement
for a Gamma Knife Unit, as amended by (i) a certain Addendum to Lease Agreement
for a Gamma Knife Unit (incorrectly referenced therein as Addendum Two to Lease
Agreement) dated effective as of April 13, 2007 (“Addendum One”); and (ii) a
certain Addendum Two to Lease Agreement for a Gamma Knife Unit dated effective
as of October 31, 2012 (“Addendum Two”) (such Lease Agreement, as amended by
Addendum One and Addendum Two, is referred to herein as the “Lease”); and

 

WHEREAS, the parties desire to further amend the terms and provisions of the
Lease as set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

Agreement:

 

1.Defined Terms. Unless otherwise defined herein, the capitalized terms used
herein shall have the same meanings set forth in the Lease.

 

2.Extension of Lease Term. Notwithstanding anything to the contrary set forth in
the Lease, in consideration of the “Second Reload” described below, the Term of
the Lease (as extended by the First Extension) shall be automatically extended
for a period of four (4) years (the “Second Extension”), which Second Extension
shall commence on the date the first “procedure” is performed immediately
following the completion of the Second Reload. In no event shall the Term of the
Lease be extended beyond October 14, 2020.

 

3.Second Cobalt Reload of the Equipment. Section 15.2 of the Lease (Second
Reload) (as set forth in Section 3 of Addendum One) is hereby deleted in its
entirety and replaced with the following:

 

“15.2 Second Reload. Subject to the terms and conditions set forth below, (a)
GKF shall at its sole cost and expense, reload the Perfexion Model with new
cobalt-60 (the “Second Reload”), which Second Reload shall be performed at the
Site; and (b) GKF shall use its commercially reasonable efforts to perform the
Second Reload during third/fourth quarter 2016. GKF also agrees to be
responsible for all insurance, rigging, site modifications and installation
costs related to the Second Reload. All references in this Agreement to the
“Second Reload” shall be deemed to refer to the Second Reload as defined above.”

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

4.Per Procedure Payment. Effective May 15, 2016, the first paragraph of Section
7 of the Lease (as amended by Section 4.a of Addendum One) shall be deleted in
its entirety and replaced with the following:

 

“7. Per Procedure Payments. Medical Center shall schedule use of the Equipment
at its sole discretion and shall be obligated to no minimum number of
procedures. Commencing from and after May 15, 2016 (the “2016 Per Procedure Rate
Adjustment Date”), Medical Center shall pay to GKF a per procedure payment equal
to (i) [*****] per procedure for procedures [*****] performed in each year of
the Agreement for the use of the Equipment, and (ii) [*****] per procedure for
procedures [*****] and above during each year of the Agreement for the use of
the Equipment. For purposes of the foregoing per procedure calculation,
procedure counts are not cumulative and the procedure count reverts to zero (0)
on the 2016 Per Procedure Rate Adjustment Date and on each anniversary date
thereafter. As used in this Agreement, the term “procedure” shall mean each
individual treatment session (fraction), whether performed on an inpatient or
outpatient basis, during which a patient receives treatment, imaging or other
procedures, including, without limitation, treatment planning and delivery,
imaging and other ancillary services, using the Equipment and/or any other
equipment or devices that are used in lieu of, or as an alternative to, the
Equipment. Medical Center shall be billed on the fifteenth (15th) and the last
day of each month for the actual number of procedures performed during the first
and second half of the month, respectively. Medical Center shall pay the
procedures invoiced within thirty (30) days after being invoiced. Interest shall
begin to accrue at the rate of one and one-half percent (1.5%) per month on all
invoices remaining unpaid after forty-five (45) days.”

 

5.Captions. The Captions and paragraph headings used herein are for convenience
only and shall not be used in construing or interpreting Addendum Three.

 

6.Full Force and Effect. Except as amended by this Addendum Three, all of the
terms and provisions of the Lease shall remain in full force and effect,
including, without limitation, Medical Center’s obligation to pay the per
treatment payment for using the Extend system as set forth in Addendum Two.

 

IN WITNESS WHEREOF, the parties have executed this Addendum Three effective as
of the date first written above.

 

GKF:   Medical Center:       GK FINANCING, LLC   OSF HEALTHCARE SYSTEM, owner
and operator of Saint Francis Medical Center         By: /s/ Ernest A. Bates    
  Name: Ernest A. Bates, M.D.   By: /s/ Sister Diane Marie McGrew, OSF Title:
GKF Policy Committee Member             Name: Sister Diane Marie McGrew, OSF    
            Title: President

 

- 2 -  

 

